Dismissed and Memorandum Opinion filed February 24, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00107-CR
NO. 14-11-00108-CR
NO. 14-11-00109-CR
NO. 14-11-00110-CR
____________
 
KIRK INGRAM, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District Court

Harris County, Texas
Trial Court Cause Nos. 1235370,
1235429, 1238558, & 1238559
 

 
MEMORANDUM
 OPINION
Appellant entered guilty pleas to four counts of aggravated
robbery with a deadly weapon.  In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on December 3,
2010, to confinement for 12 years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal in
each case.  We dismiss the appeals. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.
Do Not Publish C Tex. R. App. P.
47.2(b)